DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yin et al. (US Publication 2018/0220414 A1).
In regards to the claims 7 and 11, Yin et al. (US Publication 2018/0220414 A1) teaches a radio communication method for a terminal, comprising: receiving a downlink control information (DCI) and higher layer signaling; and determining, based on an indication information included in the DCI and a configuration information included in the higher layer signaling (see paragraph 150; the gNB 160 may indicate which symbols and/or beams should be used for long PUCCH transmission by semi-static higher layer singling or dynamic signaling via DCI; A long PUCCH format and/or resource for a UE 102 can be semi-statically configured by higher layer signaling. A long PUCCH format and/or resource for a UE 102 can be dynamically indicated by physical layer signaling (e.g., a DCI)), a waveform of an uplink (UL) control channel (PUCCH) used in a transmission of an UL control information (UCI) (see paragraph 53; For UCI, different UCI may be reported on different PUCCH channel formats. In 5G NR, both CP-OFDM and DFT-S-OFDM waveforms are supported for UL transmission. Also, different numerologies may be used on one or more carriers or serving cells. Detailed mapping methods and signaling required for long PUCCH formats in NR. To minimize specification impact, a common framework should be used for both CP-OFDM and DFT-S-OFDM based long PUCCH design) and whether a number of symbols of the PUCCH is 1 or 2, or greater than 2 (see paragraphs 37 and 52; Determining the uplink control channel (PUCCH) format and configuration may include at least a short PUCCH format and a long PUCCH format. The short PUCCH format and long PUCCH format may have the same or different waveforms and/or numerologies; at least one short PUCCH format and one long PUCCH format. The PUCCH channel is designed to carry uplink control information (UCI); the short format will have 1 or 2 symbols, long format will have more than 2 symbols (applicant’s specification in the present application paragraph 22 defines the durations of the PUCCH as short and long)), 42905222Application No. 16/608,106Docket No.: 17786-765001  wherein the waveform includes a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform and a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-s-OFDM) waveform (see paragraph 84; The long PUCCH may support both DFT-S-OFDM and CP-OFDM based formats; see paragraph 53; n NR, several PUCCH formats will be specified. For UCI, different UCI may be reported on different PUCCH channel formats. In 5G NR, both CP-OFDM and DFT-S-OFDM waveforms are supported for UL transmission) .
In regards to claim 12, Yin teaches, a base station comprising: a transmitter (see transceiver 2676 in figure 26) that transmits a downlink control information (DCI), including an indication information, and higher layer signaling (see paragraph 150; the gNB 160 may indicate which symbols and/or beams should be used for long PUCCH transmission by semi-static higher layer signaling or dynamic signaling via DCI; A long PUCCH format and/or resource for a UE 102 can be semi-statically configured by higher layer signaling. A long PUCCH format and/or resource for a UE 102 can be dynamically indicated by physical layer signaling (e.g., a DCI)), including a configuration information for a terminal to determine a waveform of an uplink (UL) control channel (PUCCH) and whether a number of symbols of the PUCCH is 1 or 2, or greater than 2 (see paragraphs 37 and 52; Determining the uplink control channel (PUCCH) format and configuration may include at least a short PUCCH format and a long PUCCH format. The short PUCCH format and long PUCCH format may have the same or different waveforms and/or numerologies; at least one short PUCCH format and one long PUCCH format. The PUCCH channel is designed to carry uplink control information (UCI); the short format will have 1 or 2 symbols, long format will have more than 2 symbols (applicant’s specification in the present application paragraph 22 defines the durations of the PUCCH as short and long)); a processor that indicates to transmit a UL control information (UCI) by using the PUCCH based on the indication information and the configuration information (see the gNB in figure 26, processor 2603 and transceiver 2676; see paragraph 52 for the transmission of the UCI), wherein the waveform includes a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform and a Discrete Fourier Transform-Spread-Orthogonal Frequency Division Multiplexing (DFT-s-OFDM) waveform (see paragraph 84; The long PUCCH may support both DFT-S-OFDM and CP-OFDM based formats; see paragraph 53; n NR, several PUCCH formats will be specified. For UCI, different UCI may be reported on different PUCCH channel formats. In 5G NR, both CP-OFDM and DFT-S-OFDM waveforms are supported for UL transmission).  
In regards to claim 13, Yin teaches, a system comprises a terminal (see the UE in figure 25) and a base station (see the gNB in figure 26), wherein: the terminal comprising: a receiver (see transceiver 25 in figure 25) of the terminal that receives a downlink control information (DCI) and higher layer signaling (see paragraph 150; the gNB 160 may indicate which symbols and/or beams should be used for long PUCCH transmission by semi-static higher layer singling or dynamic signaling via DCI; A long PUCCH format and/or resource for a UE 102 can be semi-statically configured by higher layer signaling. A long PUCCH format and/or resource for a UE 102 can be dynamically indicated by physical layer signaling (e.g., a DCI)) and a processor (see the UE in figure 25 and processor 2503) that determines, based on an indication information included in the DCI and a configuration information included in the higher layer signaling, a Application No. 16/608,106Docket No.: 17786-765001 waveform of an uplink (UL) control channel (PUCCH) used in a transmission of an UL control information (UCI) (see paragraphs 37 and 53; For UCI, different UCI may be reported on different PUCCH channel formats. In 5G NR, both CP-OFDM and DFT-S-OFDM waveforms are supported for UL transmission. Also, different numerologies may be used on one or more carriers or serving cells. Detailed mapping methods and signaling required for long PUCCH formats in NR. To minimize specification impact, a common framework should be used for both CP-OFDM and DFT-S-OFDM based long PUCCH design; Determining the uplink control channel (PUCCH) format and configuration may include at least a short PUCCH format and a long PUCCH format) and whether a number of symbols of the PUCCH is 1 or 2, or greater than 2 (see paragraph 52; at least one short PUCCH format and one long PUCCH format. The PUCCH channel is designed to carry uplink control information (UCI); the short format will have 1 or 2 symbols, long format will have more than 2 symbols (applicant’s specification in the present application paragraph 22 defines the durations of the PUCCH as short and long)),  wherein the waveform includes a Cyclic Prefix-Orthogonal Frequency Division Multiplexing (CP-OFDM) waveform and a Discrete Fourier Transform- Spread-Orthogonal Frequency Division Multiplexing (DFT-s-OFDM) waveform (see paragraph 84; The long PUCCH may support both DFT-S-OFDM and CP-OFDM based formats; see paragraph 53; n NR, several PUCCH formats will be specified. For UCI, different UCI may be reported on different PUCCH channel formats. In 5G NR, both CP-OFDM and DFT-S-OFDM waveforms are supported for UL transmission); and the base station comprising: a transmitter (see transceiver 2676 in figure 26) that transmits the DCI and the higher layer signaling (see paragraph 150; the gNB 160 may indicate which symbols and/or beams should be used for long PUCCH transmission by semi-static higher layer signaling or dynamic signaling via DCI; A long PUCCH format and/or resource for a UE 102 can be semi-statically configured by higher layer signaling. A long PUCCH format and/or resource for a UE 102 can be dynamically indicated by physical layer signaling (e.g., a DCI)); and a processor (see the gNB in figure 26, processor 2603) of the base station that indicates to transmit the UCI by using the PUCCH based on the indication information and the configuration information (see the gNB in figure 26, processor 2603 and transceiver 2676; see paragraph 52 for the transmission of the UCI).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466